Exhibit 10.1

LOGO [g41415g36m22.jpg]

pSivida

KEY EMPLOYEE ANNUAL BONUS PLAN

 

1. Purpose

The purpose of pSivida’s Key Employee Annual Bonus Plan (the “Plan”) is to
promote the success of pSivida and its subsidiaries (the “Company) and thereby
enhance value for the shareholders of the Company, by providing annual incentive
compensation to eligible key executives who contribute to the success of the
Company.

 

2. Effective Date; Term

The Plan is effective for the Company’s fiscal year beginning FY 2010 and
subsequent fiscal years (each such fiscal year, a “Year”). The Plan will remain
in effect until terminated by the Company’s Board of Directors (the “Board”).

 

3. Plan Administration

The Plan is administered by the Board, which may, in its discretion, delegate
some or all of its powers with respect to the Plan to the Compensation Committee
or other committee of the Board (the “Committee”). In the event of such
delegation, all references (as appropriate) to the Board hereunder shall be
deemed to refer to the Committee. The Board has full and exclusive power to
interpret the Plan, to decide all questions, controversies and disputes that may
arise in connection with the Plan and to adopt such rules, regulations and
guidelines for administration of the Plan as the Board may deem necessary or
proper. All actions by the Board shall be conclusive and binding on all parties.

 

4. Eligibility

The Board may from time to time designate key employees of the Company to
participate in the Plan for any Year (the “Participants”).

 

5. Determination of Bonuses

At the end of each Year, the Board in its sole discretion shall determine
whether a Participant shall receive a bonus for that Year and, if so, the amount
of each participant’s bonus. Each Year the Board shall set a target and a
maximum total bonus as a percentage of base salary. In addition, each Year the
Board will approve Company goals and a weighting for each goal and set such
other guidelines as the Board thinks useful to assist the Board in its
determination of each Participant’s bonus, although such goals and guidelines
shall not be determinative of the bonus actually granted to a Participant.



--------------------------------------------------------------------------------

6. Payment of Bonuses

Except as otherwise determined by the Board, payment of bonuses as determined
under Section 5 above will be made to Participants as soon as practicable after
the determination of the bonus. Bonuses may be made in cash, equity or equity
incentives, or any combination, awarded under the pSivida Corp. 2008 Incentive
Plan.

 

7. Termination

A Participant who, prior to the date bonus payments are made, ceases to be an
employee for any reason, including, without limitation, termination of
employment by reason of resignation, death, illness, disability, retirement or
termination with or without cause, shall not be entitled to a bonus payment.

 

8. Transferability

Bonuses under the Plan may not be assigned, alienated, sold, or otherwise
transferred by the Participant.

 

9. Mergers, etc.

In the event of a merger or consolidation of the Company with another company, a
liquidation or reorganization of the Company, a sale of a controlling interest
in the Company or of all or substantially all of the assets of the Company, the
Board in its sole discretion may determine to provide bonuses.

 

10. Amendment and Modification

The Board may at any time and from time to time amend, modify, suspend, or
discontinue the Plan or any provision hereof, for any reason.

 

11. Withholding Taxes

The Company will have the right to deduct withholding taxes from any payments
made pursuant to the Plan, or make such other provisions as it deems necessary
or appropriate to satisfy its obligations for withholding federal, state or
local income or other taxes incurred by reason of payments pursuant to the Plan.

 

12. Future Rights

No Participant shall have any claim or right to a bonus under the Plan or any
right to continued employment with the Company as a result thereof.

 

13. Applicable Law

All rights under the Plan shall be governed by and construed in accordance with
the laws of the State of Massachusetts.

 

2